Citation Nr: 0637228	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for epidemoid carcinoma 
of the base of the tongue (claimed as cancer of the larynx), 
to include as due to Agent Orange exposure.

2. Entitlement to service connection for scar tissue around 
neck artery and residuals of a stroke, claimed as secondary 
to treatment for cancer of the base of the tongue.

3. Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD).

4. Entitlement to service connection for a heart condition, 
to include pacemaker implantation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

The Board notes that the veteran had requested a formal 
hearing before the RO, but subsequently withdrew the request 
in a March 2005 statement indicating his failing health 
precluded his ability to attend a hearing.

The issues on appeal require clarification. Initially, the 
veteran filed a claim in November 2002 alleging entitlement 
to service connection for cancer and service connection for a 
stroke and scars along his neck claimed as secondary effects 
of his cancer treatment. From the veteran's statements, the 
veteran intended for these claims to be separate and 
distinct. At various times the RO treated the claims as two 
separate and distinct claims, and at other times the RO 
combined them into one claim regarding the veteran's cancer 
treatment. The Board, in order to honor the veteran's 
original intent, reclassified the claims appropriately above. 

The veteran submitted information in support for a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) in an August 2005 form. Since this issue has 
never been considered by the RO, the issue of entitlement to 
service connection for PTSD is REFERRED to the RO for proper 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Here, the veteran was sent VCAA letters in January 2003 and 
September 2004 collectively for all the claims listed above. 
Neither of those letters, however, specifically addressed the 
laws and regulations pertaining to secondary service 
connection claims. Rather, those letters notified the veteran 
of the evidence necessary to establish direct service 
connection, which is not relevant as to the veteran's claim 
for residuals of a stroke and scar tissue along his neck, 
claimed as secondary to his cancer treatment. The veteran was 
never sent a specific letter providing notice of the VCAA, as 
it applies to his secondary service connection claim. The RO 
should provide a new VCAA letter ensuring that all 
implementing regulations, interpretative precedent Court 
decisions, and any other applicable legal precedent are 
satisfied.

In May 2004, the veteran filed a statement informing the VA 
that he was recently awarded Social Security benefits. The 
record is devoid of any attempts to obtain Social Security 
Administration records, to the extent they exist. The U.S. 
Court of Appeals for Veterans Claims has held that, where VA 
has notice that the veteran may be receiving disability 
benefits from the Social Security Administration (SSA), and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based. See Hayes v. Brown, 9 Vet. App. 
67 (1996). Furthermore, the VCAA emphasizes the need for VA 
to obtain records from other Government agencies. See 38 
U.S.C.A. § 5103A (b)(3), (c)(3). Under the circumstances 
presented here, the RO should request the veteran's SSA 
records.

Finally, the RO should also take this opportunity to obtain 
recent VA outpatient treatment records from 2004 to the 
present.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. In particular, 
the RO should send the veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to claims for secondary service 
connection. The veteran should also be 
advised to submit any pertinent evidence 
in his possession. The veteran and his 
representative should be given the 
opportunity to respond.

2. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA 
retirement, survivors and disability 
insurance and disability benefits. Any 
attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

3. Obtain the veteran's medical records 
for his conditions on appeal from the VA 
medical system in St. Louis, Missouri from 
September 2004 to the present and from 
Marion, Illinois from November 2004 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4. The RO should then readjudicate the 
veteran's claims. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



